DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Nishimura et al (US 2005/0176502).
Re claims 1, 12, and 13, Nishimura discloses a processing device comprising:	an input interface configured to accept an operation input (fig. 2, touch panel 13 accepts touch inputs, described in par. [0016] as “touch operation”) relating to an effect 
Re claim 3, Nishimura discloses the form of the effect object is varied according to an operation time of the operation input performed by the player with respect to the input interface ([0127], the movement of player object P7 varies based on a predetermined period of time, moving in the direction of the flick for the predetermined period of time, and [0128], the objects can also be moved via tracing actions, following a trajectory drawn by the player, therefore based on time, since a longer time spent tracing the trajectory will affect the amount of time and distance moved).
Re claim 5, Nishimura discloses a character object operable by the player (see the above rejections, player objects are characters in the game operable by the player).
Re claim 6, Nishimura discloses one of the parameters being an ability value of the character object (fig. 4, player objects have abilities based on offense or defense, and [0120], further categorized into attribute values such as forward, midfielder, defender, and goalkeeper, and [0122], where offensive positions are made relatively large, therefore a parameter of object size is being changed based on the abilities of the objects).
Re claim 7, Nishimura discloses one of the parameters being a moving speed of the character object in the virtual space (see the rejection to claims 1 and 3, a controlled character moves when prompted by flicking or tracing a line, therefore the moving speed of the character is a parameter controlled by the player as the object does not move until prompted by the player).
Re claim 8, Nishimura discloses one of the virtual objects is an accessory object usable by a character object in the virtual space (fig. 3, ball object B).
 Re claim 10, Nishimura discloses the effect object obstructs a visibility of the player with respect to at least one of a character object, bonus item object, or a structure object disposed in the virtual space by varying the form of the effect object (since movement of the player objects will obstruct parts of the playing field and the ball by moving around the field, the effect object is considered an obstruction of visibility of the player, as by existing and moving around on the field, player objects inevitably will obstruct the view of parts of the virtual space as the player objects are not transparent).
Re claim 11, Nishimura discloses the form being a shape of the effect object (since the player uses their input of a flick or trace to move the player object, it is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kaneshige et al (US 2006/0205502).
Re claim 3, while Nishimura has disclosed time influencing the form of the effect object, Kaneshige is relied upon to show that it has been further known in the art to utilize time to change the form of objects based on the amount of time the player has made an input. Kaneshige shows that zooming operations are possible on objects in a game, wherein the player must touch the touch panel for a predetermined time before the object is zoomed ([0048]).	By implementing the zoom operation of Kaneshige in addition to the object 
Re claim 4, Kaneshige teaches a size of the form of the effect object being proportional to an operation time of the operation input performed by the player with respect to the input interface ([0048], the object zoom process only is performed after a predetermined amount of time, therefore the size of the form of the object is proportional to the player touching the touch panel for at least 3 seconds).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715